Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 1 of 9 PageID 10079




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 UNITED STATES OF AMERICA

 v.                                                        Case No. 6:18-cr-124-Orl-37GJK

 NADINE BROMFIELD ALEXANDER
 _____________________________________

                                           ORDER

        Before the Court is Defendant Nadine Bromfield Alexander’s Motion for

 Compassionate Release and Request for an Indicative Ruling. (Doc. 409 (“Motion”).) The

 Government opposes. (Doc. 411.) On review, the Motion is denied.

                                     I.     BACKGROUND

        A federal grand jury indicted Ms. Alexander and co-Defendants for conspiracy to

 commit wire fraud and money laundering, aggravated identity theft, and other related

 charges stemming from a fraudulent sweepstakes scheme in Jamaica and the Middle

 District of Florida. (Doc. 1.) A jury found Ms. Alexander guilty of the conspiracy counts

 and three counts of aggravated identity theft. (See Doc. 183.) The Court sentenced her to

 84 months in prison—60 months plus 24 consecutive months for the aggravated identity

 theft counts—followed by 3 years of supervised release. (Docs. 322, 325.) The Court

 varied downward from the guidelines range based on: (1) the nature and circumstances

 of the offense; (2) Ms. Alexander’s history and characteristics; (3) to reflect the seriousness

 of the offense, promote respect for the law, and provide just punishment for the offense;

 (4) to afford adequate deterrence to criminal conduct; (5) to avoid unwarranted


                                               -1-
Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 2 of 9 PageID 10080




 sentencing disparities among defendants; and (6) to provide restitution to any victims.

 (See Doc. 326, p. 3.) Ms. Alexander appealed the judgment, which remains pending. (Doc.

 336.)

         Ms. Alexander is incarcerated at Federal Correctional Institution Coleman Low

 (“FCI Coleman Low”). (See Doc. 409, p. 2.) She self-surrendered on June 5, 2019, and her

 expected release date according to the Bureau of Prisons’ (“BOP”) website is May 21,

 2025. 1 (See id.; see also Doc. 411, p. 3; Doc. 339.) She is forty-one years old with chronic

 asthma, requiring the use of an inhaler, and has a history of anemia, abnormal vaginal

 bleeding, and an acute respiratory illness. (Doc. 409, pp. 1, 5–7; Doc. 409-1, pp. 3–8.) On

 May 18, 2020, Ms. Alexander submitted a compassionate release request to the Warden

 of FCI Coleman Low, which he denied on June 18, 2020. (Doc. 409, p. 3; Doc. 409-1, p. 2.)

         Ms. Alexander moves for compassionate release and a reduction of her sentence

 to time served under 18 U.S.C. § 3582(c)(1)(A) because her chronic asthma and other

 health issues “put[ ] her at a high risk for a severe outcome should she contract COVID-

 19.” (Doc. 409.) Because of her pending appeal, she seeks an indicative ruling. (Id. at 3–4.)

 With the Government’s response (Doc. 411), the matter is ripe.

                                 II.    LEGAL STANDARDS

         A.    Compassionate Release

         The statute governing compassionate release, 18 U.S.C. § 3582(c)(1)(A), as

 amended by the First Step Act, prescribes the limited circumstances in which a court may



         The BOP’s online inmate locator, which includes the location of inmates and their
         1

 projected release date, is found at https://www.bop.gov/inmateloc/.
                                              -2-
Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 3 of 9 PageID 10081




 modify a term of imprisonment. A court may grant a request for compassionate release

 if it finds: (1) the defendant satisfies § 3582(c)(1)(A)’s exhaustion requirement; (2) the

 relevant § 3553(a) factors support release; (3) extraordinary and compelling reasons

 warrant a sentence reduction; and (4) the defendant is not a danger to the community.

 See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13. The defendant must show relief is

 warranted. See United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2

 (M.D. Fla. June 7, 2019) (citing United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)).

        B.     Indicative Rulings

        If a party moves for relief a court lacks authority to grant due to a pending appeal,

 “the court may: (1) defer considering the motion; (2) deny the motion; or (3) state either

 that it would grant the motion if the court of appeals remands for that purpose or that

 the motion raises a substantial issue.” Fed. R. Crim. P. 37(a). If the court states it would

 grant the motion or it raises a substantial issue, the moving party must promptly notify

 the court of appeals, which “may remand for further proceedings.” Fed. R. App. P. 12.1.

                                      III.   D ISCUSSION

        Ms. Alexander seeks compassionate release based on the high risk of a severe

 outcome if she contracts COVID-19 given her chronic asthma and other medical

 conditions. (See Doc. 409.) But Ms. Alexander has failed to show this constitutes an

 “extraordinary and compelling reason” required for compassionate relief under

 § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.2



        The parties agree that because more than thirty days have lapsed since the
        2

 Warden received Ms. Alexander’s compassionate release request, the Court can address
                                               -3-
Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 4 of 9 PageID 10082




        The Sentencing Commission has identified “extraordinary and compelling

 reasons” that may justify compassionate release based on a medical condition. See

 U.S.S.G. § 1B1.13 cmt. n.1(A). These include suffering from a terminal illness or a serious

 physical or medical condition from which the defendant is not expected to recover and

 that substantially diminishes the defendant’s ability to provide self-care in prison. See id.;

 see also Klatch v. United States, No. 8:17-cr-135-T-27JSS, 2020 WL 1694299, at *2 (M.D. Fla.

 Apr. 7, 2020). Although “general” concerns about COVID-19 don’t warrant relief, it may

 be warranted for those more vulnerable due to underlying medical conditions. See, e.g.,

 United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar.

 25, 2020); United States v. Echevarria, No. 3:17-cr-44 (MPS), 2020 WL 2113604, at *2 (D.

 Conn. May 4, 2020) (citing cases). But compassionate release based on a medical condition

 “is an extraordinary and rare event.” See United States v. Rodriguez-Orejuela, No. 03-CR-

 20774-MORENO, 2020 WL 2050434, at *5 (S.D. Fla. Apr. 28, 2020) (citation omitted).

        Ms. Alexander’s compassionate release request mainly hinges on her chronic

 asthma (Doc. 409, pp. 6–11), but she hasn’t shown her medical condition, coupled with

 the risks of COVID-19, warrants release. Although those with moderate to severe asthma

 may be at an increased risk of severe illness from COVID-19, Ms. Alexander doesn’t

 describe the severity of her asthma or how it impacts her. 3 (See Doc. 409, pp. 6–11; Doc.




 the merits of the Motion. (See Doc. 409, p. 3; Doc. 411, p. 12); see also 18 U.S.C.
 § 3582(c)(1)(A).
        3 See Centers for Disease Control and Prevention, People with Certain Medical

 Conditions: Asthma (Moderate to Severe), https://www.cdc.gov/coronavirus/2019-ncov/
 need-extra-precautions/groups-at-higher-risk.html (last updated July 17, 2020).
                                              -4-
Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 5 of 9 PageID 10083




 409-1, pp. 5–7.) Nothing in her medical records or Motion demonstrates she suffers daily

 symptoms or that her asthma interferes with her daily activities, which could show her

 asthma is “moderate to severe.” (See Doc. 409; Doc. 409-1, pp. 3–8); see also United States

 v. Miles, No. 2:17-cr-00127-KJM, 2020 WL 3256923, at *3 (E.D. Cal. June 16, 2020) (relying

 on the BOP’s Clinical Practice Guidelines for assessing the severity of asthma). Beyond

 this, she doesn’t allege and her medical records don’t reveal her asthma isn’t controlled

 by her inhaler. (See Doc. 409-1, pp. 3–8.) During her June 2020 medical visit, she denied

 shortness of breath, chest pain, and other symptoms—she reported using her inhaler

 more often but admitted she wasn’t following her treatment directives. (Id. at 3–5.) So Ms.

 Alexander hasn’t demonstrated her asthma warrants compassionate release. See, e.g.,

 Miles, 2020 WL 3256923, at *3–4 (defendant didn’t show his chronic asthma is “moderate

 to severe” or allege how his condition responds to treatment); see also United States v.

 Wheeler, No. 19-cr-00085 (ESH), 2020 WL 2801289, at *3–4 (D.D.C. May 29, 2020); United

 States v. Davis, No. 18-cr-10013-JES-JEH, 2020 WL 2488574, at *4 (C.D. Ill. May 14, 2020).

        Ms. Alexander’s reliance on her other health conditions is likewise unavailing. She

 says she has an acute respiratory illness, but her medical records reveal she was treated

 for a respiratory infection in January 2020 with four days of medication, and by June 2020

 she didn’t complain of any symptoms. (Doc. 409, p. 5; Doc. 409-1, pp. 3–6.) And although

 she references suffering from anemia and abnormal vaginal bleeding, Ms. Alexander

 doesn’t explain how these conditions relate to her compassionate release request or

 impact her ability to provide self-care in prison, nor does she say she is receiving

 inadequate treatment for them. (See Doc. 409, pp. 5, 7; see also Doc. 409-1, pp. 3–11.) So she

                                              -5-
Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 6 of 9 PageID 10084




 hasn’t shown her medical condition warrants compassionate release. See, e.g., Miles, 2020

 WL 3256923, at *3–4; Wheeler, 2020 WL 2801289, at *3–4.

        Ms. Alexander is correct that some courts have granted compassionate release

 requests to incarcerated individuals with chronic asthma who require an inhaler. (See

 Doc. 409, pp. 8–10 (citing cases).) But those cases differ. For example, some defendants

 were housed at facilities with an outbreak, hadn’t received inhalers or other required

 asthma treatments, and demonstrated their asthma was moderate to severe or they

 couldn’t provide self-care. See United States v. Lee, No. 19-cr-00419-SI-1, 2020 WL 2512415,

 at *1–2 (N.D. Cal. May 15, 2020); United States v. Gorai, No. 2:18-CR-220 JCM (CWH), 2020

 WL 1975372, at *3 (D. Nev. Apr. 24, 2020); United States v. Tran, No. CR 08-00197-DOC,

 2020 WL 1820520, at *1 (C.D. Cal. Apr. 10, 2020). In another case, the defendant’s facility

 had a record of problems adequately treating COVID-19. See United States v. Wen, No.

 6:17-CR-06173 EAW, 2020 WL 1845104, at *7 (W.D.N.Y. Apr. 13, 2020). And in many, the

 defendant’s prison sentence was almost over—with only months or just days left. See,

 e.g., Wen, 2020 WL 1845104, at *1; Lee, 2020 WL 2512415, at *1; United States v. Gentille, No.

 19 Cr. 590 (KPF), 2020 WL 1814158, at *1 (S.D.N.Y. Apr. 9, 2020); United States v. Hernandez,

 No. 18 Cr. 834-04 (PAE), 2020 WL 1684062, at *1 (S.D.N.Y. Apr. 2, 2020). Given Ms.

 Alexander hasn’t alleged or demonstrated any issues treating her asthma (or COVID-19)

 at FCI Coleman Low and her expected release date isn’t until 2025 (see Doc. 409), those

 cases don’t compel the same result here. 4



        The same is true for the other cases she cited with defendants suffering from
        4

 asthma and other respiratory issues as Ms. Alexander’s medical records don’t establish
                                              -6-
Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 7 of 9 PageID 10085




       Even if Ms. Alexander’s medical condition constituted exceptional and compelling

 circumstances under U.S.S.G. § 1B1.13, the factors under 18 U.S.C. § 3553(a) weigh against

 Ms. Alexander’s release. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. She was

 convicted of conspiracy to commit wire fraud and money laundering and three counts of

 aggravated identity theft. (See Docs. 183, 325.) The guidelines range for sentencing was

 87–108 months plus two consecutive years for aggravated identity theft, and after careful

 consideration of the § 3553(a) factors, the Court varied below that in imposing her 60-

 month sentence plus the two consecutive years (totaling 84 months). (See Docs. 325, 326.)

 To reduce her sentence below 84 months to time served—especially after she has served

 only one year—would fail to reflect the seriousness of the offense, promote respect for

 the law, provide for just punishment, or afford adequate deterrence. See 18 U.S.C. §

 3553(a). So compassionate release isn’t warranted. See, e.g., Wheeler, 2020 WL 2801289, at

 *1, *4 (noting a sentence reduction wouldn’t align with § 3553(a) factors partly because

 the defendant had served only 25% of his 34-month sentence); see also United States v.

 Korn, No. 15-CR-81S, 2020 WL 1808213, at *8 (W.D.N.Y. Apr. 9, 2020).

       The Court is mindful of the angst of incarcerated individuals during the COVID-

 19 pandemic, especially those with underlying medical conditions, given the significant

 health risks to those confined in correctional facilities. Ms. Alexander represents FCI

 Coleman Low “has not (yet) been plagued with Covid-19 cases” (Doc. 409, p. 10), but the

 Court is troubled by the conflicting BOP numbers of COVID-19 diagnoses reported there,



 she now suffers from other respiratory ailments. (See Doc. 409, pp. 9–10 & n.7 (citing
 cases); see also Doc. 409-1.)
                                            -7-
Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 8 of 9 PageID 10086




 though it’s unclear what part of the facility is affected. See Fed. Bureau of Prisons, COVID-

 19 Cases, https://www.bop.gov/coronavirus/ (last visited July 28, 2020) (171 positive

 incarcerated individuals and 18 positive staff members). The Court also acknowledges

 the BOP’s extensive and aggressive efforts to mitigate the spread of COVID-19 and to

 protect the health of incarcerated individuals. (See Doc. 411, pp. 4–10). 5 So absent

 evidence Ms. Alexander’s asthma is more severe or not adequately treated—or that FCI

 Coleman Low cannot treat individuals for COVID-19—the Court will not assume the

 BOP or the administration at FCI Coleman Low cannot manage a COVID-19 outbreak or

 continue to effectively treat Ms. Alexander as necessary. See, e.g., Wheeler, 2020 WL

 2801289, at *3–4; see also United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108,

 at *4 (D. Conn. Mar. 19, 2020).

                                    IV.     CONCLUSION

        It is ORDERED AND ADJUDGED that Defendant Nadine Bromfield

 Alexander’s Motion for Compassionate Release and Indicative Ruling (Doc. 409) is

 DENIED.

        DONE AND ORDERED in Chambers in Orlando, Florida, on July 29, 2020.




        5See also Fed. Bureau of Prisons, COVID-19 Action Plan: Phase Five (Mar. 31, 2020),
 https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.
                                              -8-
Case 6:18-cr-00124-RBD-GJK Document 412 Filed 07/29/20 Page 9 of 9 PageID 10087




 Copies to:
 Counsel of Record




                                      -9-
